
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMENDMENT NO. 1 TO
FOREST OIL CORPORATION
2007 STOCK INCENTIVE PLAN

        WHEREAS, Forest Oil Corporation (the "Company") has heretofore adopted
the Forest Oil Corporation 2007 Stock Incentive Plan (the "Plan"); and

        WHEREAS, pursuant to Paragraph XII of the Plan, the Company desires to
amend the Plan in certain respects;

        NOW, THEREFORE, the Plan shall be amended as follows, effective as of
May 8, 2008:

        1.     Paragraph II(k) of the Plan shall be deleted in its entirety and
the following shall be substituted therefor:

        "(k) "Director Stock Award" means a Restricted Stock Award or a Phantom
Stock Award, as applicable, granted under Paragraph VIII(b) of the Plan to a
Non-Employee Director."

        2.     The last two sentences of Paragraph VIII(b) of the Plan shall be
deleted and the following shall be substituted therefor:

"Notwithstanding the foregoing, the Board, in its sole discretion, may elect to
grant a Phantom Stock Award in lieu of any Restricted Stock Award that a
Non-Employee Director would otherwise be entitled to receive pursuant to the
preceding provisions of this Subparagraph VIII(b). In the event the Board elects
to grant a Non-Employee Director a Phantom Stock Award in lieu of a Restricted
Stock Award pursuant to this Subparagraph VIII(b), the Phantom Stock Award shall
provide the Non-Employee Director the right to acquire an equivalent number of
shares of Common Stock as the Non-Employee Director would otherwise have been
entitled to receive under such Restricted Stock Award as described in the
preceding provisions of this Subparagraph VIII(b). In the discretion of the
Board (and on such terms as the Board may determine), any such Phantom Stock
Award may include the right to receive dividend equivalents with respect to such
Award. If, as of any date that the Plan is effect, there are not sufficient
shares of Common Stock available under the Plan to allow for the grant to each
Non-Employee Director of a Restricted Stock Award or Phantom Stock Award, as
applicable, for the number of shares provided herein, each Non-Employee Director
shall receive a Restricted Stock Award or Phantom Stock Award, as applicable,
for his or her pro-rata share of the total number of shares of Common Stock then
available under the Plan. Each Restricted Stock Award and Phantom Stock Award
granted to a Non-Employee Director pursuant to this Subparagraph VIII(b) shall
be subject to Forfeiture Restrictions determined in the discretion of the
Committee prior to the time of grant of such Award."

        3.     As amended hereby, the Plan is specifically ratified and
reaffirmed.

        IN WITNESS WHEREOF, the undersigned, acting pursuant to authority
granted to him by the Board of Directors of the Company, has caused this
Amendment No. 1 to Forest Oil Corporation 2007 Stock Incentive Plan to be
executed this 8th day of May, 2008.

    FOREST OIL CORPORATION
 
 
By:
/s/ CYRUS D. MARTER IV

--------------------------------------------------------------------------------

Cyrus D. Marter IV
Vice President, General Counsel & Secretary

1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

